Citation Nr: 1743704	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  96-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to nonservice-connected survivor pension benefits.

2.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected residuals of a fractured right ankle.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.

4.  Entitlement to service connection for cause of death.

5.  Entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to August 1959.  He died in July 2015.  In June 2017 the RO notified the Veteran's surviving spouse that she had been accepted as a substitute.  She is the appellant in this claim.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 1995, June 1999, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 1998, the Board, in part, referred a claim for service connection for a psychiatric disorder.  In July 2001, the Board denied service connection for a psychiatric disability.  In January 2003, pursuant to a December 2002 joint motion of the parties, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2001 decision, and remanded for readjudication consistent with the motion.  After remands dated September 2003 and April 2004, the Board again denied the Veteran's claim of entitlement to service connection for a psychiatric disorder in an August 2004 decision.  In a September 2006 decision, the Court vacated the Board's August 2004 denial of service connection for a psychiatric disorder.  Pursuant to the Court's order, the Board remanded the claim in April 2007.  In April 2009, April 2010, and July 2014, the Board again remanded the claim.

The Veteran and his spouse testified at a Central Office hearing before a now-retired Veterans Law Judge sitting in Washington, DC, in November 1997.  A transcript of the hearing is associated with the claims file.  In August 2003, the Veteran, through his representative, informed VA that he did not want another hearing before the Board, notwithstanding the fact that the Veterans Law Judge before whom he testified in November 1997 is no longer employed by the Board.  38 C.F.R. § 20.707.

The issues of entitlement to service connection for a psychiatric condition, TDIU, service connection for death, and DIC benefits under 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had active service from August 1955 to August 1959.


CONCLUSION OF LAW

The criteria for nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 1503, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.263(b), 3.271, 3.272, 3.274(c), 3.275 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Death pension benefits are generally available for surviving spouses, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to such benefits if the veteran served for 90 days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the claimant meets specific income and net worth requirements.  38 U.S.C.A. § 1541, 1521; 38 C.F.R. § 3.3(b)(4).

The Korean conflict and Vietnam era are considered periods of war.  The Korean conflict is defined as the period beginning June 27, 1950 and ending on January 31, 1955.  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101; 38 C.F.R. § 3.2. 

VA's determination of whether a veteran's service meets these threshold requirements is usually dependent upon service department records.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

Here, the Board finds that the evidence shows that the Veteran completed more than 90 days of active service.  However, the Veteran's periods of active service did not take place during a period of war.  According to his DD-214, the Veteran was in active service from August 1955 to August 1959.   Thus, his service occurred after the Korean conflict and before the beginning of the Vietnam era.  

Therefore, the Veteran's service does not meet the threshold criteria for basic eligibility for nonservice-connected death pension benefits.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Based on the forgoing, the appellant's claim for nonservice-connected death pension benefits is denied.


ORDER

Basic eligibility for entitlement to nonservice-connected pension benefits not having been established, the appeal is denied.


REMAND

Although the Board regrets the additional delay, further development of the record is required as to the issue of entitlement to service connection for a psychiatric condition and the intertwined issues of entitlement to TDIU, service connection for death, and DIC benefits under 38 U.S.C.A. § 1318.

When the Board's remand requests are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In July 2014 the Board remanded the Veteran's case to obtain a VA opinion with respect to the Veteran's psychiatric disability claim.  As explained in that remand decision, there is some contradictory evidence of record, but no adequate and factually accurate opinion as to whether any pre-stroke psychiatric disorder was attributable to the Veteran's service, or to his service-connected right ankle disability.  The Board ordered than an opinion be obtained as to whether it is at least as likely as not that (1) any pre-stroke acquired psychiatric disorders are related to or had their onset in service, or within one year of discharge from service; (2) any pre-stroke acquired psychiatric disorders were caused by his service-connected right ankle disability; and (3) the Veteran's pre-stroke acquired psychiatric disorders were aggravated beyond the natural progress of the disease by his service-connected right ankle disability.

In November 2014 a VA opinion was obtained.  Notably, the examiner indicated that he did not review the Veteran's claims file, stating only that he reviewed the previous compensation and pension examinations.  He then provided the following opinion:

REVIEWED PREVIOUS C AND P EVALUATIONS FOR BASED ON THE REVIEW OF THE LAST C AND P EVALUATION FOR MENTAL DISORDERS. VETERAN WAS IN MILITARY FROM
155-59 AND SERVED AS A RIFLEMAN, JEEP DRIVER AND FIREMAN IN KOREA. ACCORDING TO THE LAST EVALUATION THERE IS NO H/O COMBAT WHILE IN SERVICE. 

AS PER C AND P REPORT DATED 7/23/2013, "Review of previous mental health care of veteran dating to the 1980s shows multiple evaluations of his mental and behavioral symptoms without documentation of any signs and symptoms of PTSD. There is therefore no evidence that a diagnosis of PTSD existed prior to the
veteran's cognitive decline due to strokes, and no evidence of continuous mental health problems since his discharge that establish a nexus with his claimed service stressor".

ACCORDING TO MEDICAL RECORDS, VETERAN FRACTURED HIS RIGHT ANKLE DURING A PARACHUTING EVENT AND HAD SURGERY AND THEN DEVELOPED ARTHRITIS. 

AS PER C AND P REPORT DATED 10/12/2007, "In response to the BVA remand, Mr. Faison shows symptoms of depression and cognitive disturbance, which appears secondary to his multiple strokes. There does not appear to be any relationship between this and his ankle disability or other injuries in the service. Thus, I believe it is not at least as likely as not that his current psychiatric problems are due to either his ankle disability or any other service-incurred injury".

Thus, as the VA psychiatrist providing the opinion indicated he did not review the claims file and merely quoted from previous compensation and pension examinations rather than providing the opinions required by the Board's July 2014 remand, the Board finds the opinion is inadequate and does not satisfy the Board's remand requests.  Therefore, remand is again required to obtain an adequate opinion.

Pending a final decision regarding the service connection claim, a decision on the TDIU claim, service connection for cause of death, and entitlement to DIC under  38 U.S.C.A. § 1318 would be premature as the issues are potentially intertwined.

In order to assist the examiner and to expedite future review of the psychiatric disorder claim, a history of the relevant evidence of record is again related herein.

VA Treatment Records and Examination Reports

The Veteran's VA treatment records show some inverse correlation between his mental status and his service-connected right ankle disability, but without sufficient clarity or rationale to constitute a nexus opinion.

In December 1987, a treating VA clinician's assessment was that "High levels of anxiety and tension exist both in [the Veteran] and his wife."

In June 1988, the Veteran's treating VA orthopedic clinician wrote that:

This [patient] and his wife/daughter have repeatedly and persistently requested large amounts of Narcotic analgesics from the ortho[pedic] dep[artment].  There is no clinical evidence to suggest that this [patient's right] ankle causes him enough discomfort to warrant a prescription of Demerol 100 mg x 90 pills!...He is NOT to be given any prescriptions for Narcotic pain medication from the ortho[pedic] department.  [Emphasis in original.]

In May 1989, a VA clinician noted that the Veteran had a history of psychosis in 1979.  The Veteran and his wife reported that they had lost their house.  (The July 1993 VA treatment record shows that this was due to the Veteran's arson and fraud.)  The Veteran denied any auditory or visual hallucinations, and any suicidal or homicidal ideations.  The clinician diagnosed adjustment disorder with anxious mood, and found that he did not need psychiatric hospitalization.

In July 1989, the Veteran was referred for VA treatment from orthopedics for detoxification from pain medications.  The VA clinician noted that the Veteran had a history of brief reactive psychosis in 1979, and adjustment disorder with anxious mood in May 1989.  He also noted that the Veteran had received psychiatric treatment three years ago (i.e., in 1986) for hearing voices, which he subsequently denied.

In June 1991, the Veteran presented to a VA clinician with paranoid anxiety and reports of auditory hallucinations.

In April 1992, a VA examiner diagnosed the Veteran with anxiety disorder NOS (not otherwise specified), with depression.  He opined that the pain medication that the Veteran was taking was for appropriate conditions and within the recommended dosage range, and as such there was no basis for a diagnosis of drug abuse.  The examiner did not provide a nexus opinion on direct or secondary service connection for the diagnosed anxiety disorder or depression.

In November 1992, a VA clinician diagnosed depression, but did not provide a nexus opinion.

In December 1992, the Veteran had a stroke which resulted in his hospitalization for 14 days (according to a July 1993 VA treatment record).

In January 1993, a treating VA clinician wrote that the Veteran denied any major depression, and said that his depression seems to have decreased since he began feeling better physically.

In May 1993, a VA triage nurse noted that the Veteran reported having severe pain in his right ankle, and psychological problems secondary to pain.

In July 1993, the Veteran told a treating VA clinician that his first clinical mental health treatment was in 1979 when he was experiencing situational stressors, including charges of arson and fraud, and the resulting loss of his house.  He reported that he had one psychiatric hospitalization, in 1979 at the Miami VA, for homicidal ideation and hearing voices telling him to hurt lawyers.  He reported that he received treatment from a private psychiatrist until 1984, and then went to VA where he was diagnosed with schizophrenia and paranoia.

In November 1993, a VA clinician diagnosed anxiety neurosis.

In December 1993, a VA clinician assessed the Veteran with "Anxiety / Post old injury right ankle."

In October 1994, a VA clinician continued the Veteran's medications for anxiety, depression, and insomnia.

In January 1995, a VA clinician found that the Veteran had no objective signs of anxiety.

In early 1997, the Veteran had three additional strokes, which resulted in sustained right hemiparesis and some difficulty producing speech (according to an April 1999 VA examination report).

In April 1999, a VA examiner opined that the Veteran "currently appears to only experience psychological symptoms relating to his recent strokes.  He did not admit to having psychological reactions secondary to his ankle pain.  His crying spells might be emotional incontinence resulting from his left hemisphere stroke."  The examiner diagnosed mood disorder secondary to general medical condition-stroke.

In October 2007, a VA examiner noted that the Veteran stated that the year was 1939; he did not know the date; he did not know the name of the president or governor; and he believed that the United States was "fighting in Vietnam."  The examiner diagnosed dementia and mood disorder, both secondary to cerebrovascular accident.  The examiner opined that:

[The Veteran] shows symptoms of depression and cognitive disturbance, which appears secondary to his multiple strokes.  There does not appear to be any relationship between this and his ankle disability or other injuries in the service.  Thus, I believe it is not at least as likely as not that his current psychiatric problems are due to either his ankle disability or any other service-incurred injury.  He is worried about not having money because he does not have enough disability, but this appears to be a natural concern.  He is fairly dysfunctional from his cognitive problems....I essentially agree with the conclusions of [the VA examiner] and his evaluation in 1999.

In an October 2009 addendum opinion, the October 2007 VA examiner stated:

There was no evidence from the C-file or the interview [to show that] either the dementia or the mood disorder was linked to his time in the service or [e]ffects of his service connected injury.

My conclusion remains the same as my previous report in 2007.  As I explained back then, I did not believe it is at least as likely as not that either his depression or cognitive problems were proximately due to [or] a result of or aggravated by his service connected right ankle fracture.  These are separate and distinct conditions and there is nothing in the file to change my opinion from before.  There was no relationship of these conditions to his service connected disability.  They do not in any way represent a continuation or worsening of any pre-existing condition.

In July 2013, a VA examiner opined that the Veteran has dementia due to multiple strokes, that PTSD could not be determined without resorting to mere speculation, and that there is "no evidence of continuous mental health problems since his discharge that establish a nexus with his claimed service stressor."

Dr. D.F.

The Veteran has multiple positive nexus opinions from his private treating physician, Dr. D.F..  However, some the facts set forth by Dr. D.F. deviate in pertinent respects from the Veteran's history-particularly with respect to combat service.  Specifically, the Veteran served from August 1955 to August 1959, during a period other than wartime.  See 38 U.S.C.A. § 1131.  Further, neither his DD Form 214 nor any other evidence documents any service by the Veteran in combat.  

In any event, in March 2004, Dr. D.F. recorded that the Veteran stated that he has been depressed due to the fact that his leg was not getting better.

In May 2009, Dr. D.F. opined that the Veteran "has suffered from the trauma of wartime and is diagnosed with Post Traumatic Stress Disorder.  He continues to be on medication for this illness."

In September 2009, April 2010, and June 2010, the Veteran told Dr. D.F. that he was having flashbacks to when he had jumped out of a parachute in service.

In August 2010, Dr. D.F. opined that since his parachute accident in service, the Veteran "has presented with symptoms of Post Traumatic Stress Disorder and has a history of psychiatric problems related to the war and his injuries.  [He] has been in treatment with me since 11/2003.  He is being treated for depression and post traumatic stress disorder."  

In March 2011 and October 2011, the Veteran told Dr. D.F. that he was having nightmares about jumping out of a parachute in service.  He also told her in March 2011 that after his parachute accident in service, he was placed in a psychiatric hospital at Ft. Campbell for three months.  (The NPRC informed VA that searches of Ft. Campbell Army Hospital for 1957 were conducted, but no records of psychiatric treatment of the Veteran were located.)

In August 2013, Dr. D.F. wrote that the Veteran has been seen in her office since 4/1999.  She opined that the Veteran "has a long history of depression starting in 1955 when he had [a] parachute accident while in the service....He has issues with flashbacks related to his accident while in service.  [He] suffers from Post Traumatic Stress Disorder."  Dr. D.F. also diagnosed dysthymia, and ruled out mild dementia.  

Medical Opinion Request

The April 1999 and October 2007 VA examination reports (with the October 2009 addendum opinion) are adequate to establish that the Veteran's post-stroke dementia and mood disorder are unrelated to his service, or to his service-connected right ankle disability.  However, the aforementioned records do not contain an adequate and factually accurate opinion as to whether any pre-stroke psychiatric disorder was attributable to the Veteran's service, or to his service-connected right ankle disability.

Although the October 2007/2009 VA examiner provides a negative nexus opinion, his rationale depends upon a purported absence of evidence in the claims file linking the Veteran's psychiatric disorder(s) to service, or to the service-connected right ankle disability.

As reflected above, the Veteran's documented psychiatric diagnoses began with a VA clinician's May 1989 diagnosis of adjustment disorder with anxious mood.  Moreover, the Veteran alternately describes having first had psychiatric treatment in service at Ft. Campbell in 1957 (as he reported in a VA Form 21-4142 dated July 2010), or at a Miami VA facility in 1979 when he was experiencing situational stressors, including charges of arson and fraud, and the resulting loss of his house (as he reported to a treating VA clinician in July 1993).  Because the 1957, 1979, and 1989 dates all precede the Veteran's strokes, and because there is some evidence correlating the pre-stroke psychiatric symptoms with the Veteran's service-connected right ankle disability and/or his parachuting accident in service, an addendum opinion is required to review this history and provide nexus opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate VA clinician as to the following:

a) Whether it is at least as likely as not that any pre-stroke acquired psychiatric disorders are related to or had their onset in service, or within one year of discharge from service.

b) Whether it is at least as likely as not that any pre-stroke acquired psychiatric disorders were caused by his service-connected right ankle disability.

c) Whether it is at least as likely as not that the Veteran's pre-stroke acquired psychiatric disorders were aggravated beyond the natural progress of the disease by his service-connected right ankle disability.

The examiner should be provided access to the Veteran's claims file, including this remand, and should indicate review of the same.  In offering any opinion, the examiner should take into consideration all the evidence of record, to include the history described in the claims file and this remand, medical records, the Veteran's lay statements, accepted medical principles, and objective medical findings.

A rational for all opinions expressed must be provided.

2.  Thereafter readjudicate the appeal, including entitlement to TDIU benefits, service connection for cause of death, and DIC benefits under 38 U.S.C.A. § 1318.  If the claim remains denied, issue a supplemental statement of the case to the appellant and her representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


